Citation Nr: 1000196	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-09 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from December 1983 to 
August 1989, from November 1996 to November 2000, and from 
February 2003 to May 2004.  The Veteran also had other 
periods of service in a reserve component. 

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his March 2008 VA Form 9, the Veteran requested a central 
office hearing.  In October 2009, the Veteran was scheduled 
for the hearing he had requested.  Later in October 2009, the 
Veteran notified the Board that he wanted to change his 
hearing request to a video hearing.  Given his timely 
request, the Board finds that a remand to schedule the 
Veteran for a video hearing is required.  See 38 C.F.R. 
§§ 20.703, 20.704(c), (d) (2009).

To ensure compliance with due process requirements, this 
appeal is REMANDED to the RO/AMC for the following action:

The RO/AMC should schedule the Veteran 
for a video hearing.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

